ORDER
PER CURIAM.
On consideration of respondent’s petition for rehearing or rehearing en banc, and the response thereto, it is
ORDERED by the merits division * that the petition for rehearing is denied; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that respondent’s petition for rehearing en banc is granted and that the opinion and judgment of November 7, 2002, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. It is
FURTHER ORDERED that the parties shall simultaneously file new briefs on or before July 24, 2003, and shall file responsive briefs no later than August 14, 2003. Each party shall file ten copies of its briefs. These new briefs shall be specifically designed for consideration by and addressed to the en banc court and shall supersede all briefs previously filed in this appeal. It is
FURTHER ORDERED that any requests for extension of time will be looked upon with disfavor and will be granted only upon a showing of good cause.